Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21, 27-38 and 42  of U.S. Patent No. 10,992,958. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are completely encompassed by the limitations of claims 10-21, 27-38 and 42 of the ‘958 application. The examiner notes that the claims of the ‘958 application require additional limitations not required by the claims of the instant application however, a rejection of Double Patenting of a later filed, broader application is appropriate in view of the earlier filed, narrower patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ye et al (2008/0310512).
In regard to claim 1 discloses a method of decoding video data, the method comprising:
receiving encoded video data encoded according to an intra-prediction mode (Ye par. 35 note receiving encoded video bitstream from source device);

determining a subset of transform and scanning mode combinations based on a transform block size of the encoded video data (Ye pars 35-37 note decoding in the symmetrical manner to encoding, further note pars 27-33 only certain subsets of intra prediction modes are used for certain block sizes, also note pars 73-75 describing selectively applying transform to blocks based on the prediction mode , finally note pars. 86-89 selectively applying a scanning mode to the transform coefficients based on the prediction mode);
determining a transform and scanning mode combination from the subset of transform and scanning mode combinations based on a signal in the encoded video bitstream (Ye par. 36 note reconstructing blocks in accordance with encoded header information also note pars 96-100 for header information indicating a prediction mode, further note pars. 27-33, 73-75 and 86-89 note intra prediction mode is indicative of transform and scanning modes);
scanning the one-dimensional array of transform coefficients with the determined scanning mode of the determined transform and scanning mode combination to produce a two dimensional array of transform coefficients (Ye par. 35 not inverse scanning the received coefficients); and
inverse transforming the two-dimensional array of transform coefficients with the determined transform of the determined transform and scanning mode combination to produce a block of residual video data (Ye Fig. 3 and par 36 note reconstructing video blocks, note reconstructing includes inverse transformation and inverse quantization as shown in Fig. 3). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Ye further discloses that performing an intra-predictive video coding process on the block of residual video data 

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Ye further discloses displaying a picture that includes the decoded video data (Ye par. 36 note displaying decoded video on display device 28).  

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Ye further discloses wherein the signal in the encoded video bitstream is an index indicating the determined transform and scanning mode combination, the method further comprising entropy decoding the index (Ye par. 36 note decoding using header information, note pars 96-100 for header information indicating a prediction mode includes an index, further note pars. 27-33, 73-75 and 86-89 note intra prediction mode is indicative of transform and scanning modes . 

In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Ye further discloses that the index is a two bit index (Ye par. 100 note two bits are used to indicate if the prediction mode of a current block is the same as a neighboring block). 


Claims 6-10 describe a decoding device including a memory and a processor implementing steps substantially corresponding to the method of claims 1-5. Refer to the statements made in regard to claims 1-5 above for the rejection of claims 6-10 which will not be repeated for brevity. In particular regard to claim 6 Ye further discloses a device including a memory and a processor for performing the method (Ye pars 149-150).

Claims 11-15 describe a decoding device comprising means for implementing the method of claims 1-5. Refer to the statements made in regard to claims 1-5 above for the rejection of claims 11-15 which will not be repeated for brevity. In particular regard to claim 11 Ye further discloses a device including a memory and a processor for performing the method (Ye pars 149-150) corresponding to the means described in the applications specification (Spec. pars 147-149).

Claims 16-20 describe a computer readable storage medium including a program which causes a processor decoding device including a memory and a processor implementing steps substantially corresponding to the method of claims 1-5. Refer to the statements made in regard to claims 1-5 above for the rejection of claims 16-20 which will not be repeated for brevity. In particular regard to claim 15 Ye further discloses a device including a non-transitory computer readable medium in conjunction with a processor for performing the method (Ye pars 149-150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120082218 A1	Misra; Kiran et al.
US 20100124284 A1	Lee; Kun-Bin et al.
US 20090226103 A1	Choi; Woong-il et al.
US 20050271288 A1	Suzuki, Teruhiko  et al.
US 20050117789 A1	Kim, Wooshik  et al.
US 20050078754 A1	Liang, Jie  et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423